Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 11/30/2021.  Claims  1, 5, 7-11, 13-15  are pending.  Claims 11, 13-15  are withdrawn.  

Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C § 103 (a) rejections are withdrawn:
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kakkar et al. (EP0307847, published 3/22/1989).  
The Applicant’s amendments limiting the claims to diabetic angiocardiopathy necessitated the above withdrawals.  All arguments drawn to these rejections are now considered moot.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 

7. (Amended) The method of claim 5, wherein the diabetic angiocardiopathy is caused by diabetes mellitus-induced angiopathy of large vessels, small vessels, and microvessels.
	Ready for Allowance, Non-elected Claims Withdrawn Without Traverse
This application is in condition for allowance except for the presence of claims 11, and 13-15 directed to an invention non-elected without traverse on 4/8/2020.  Accordingly, claims 11, and 13-15 been cancelled.  It is noted that claims 11, and 13-15 read on a container of plasminogen.  While the claims include instructions for using this plasminogen to treat diabetic angiocardiopathy, this would not overcome the previously cited art since MPEP 2112.01 III state:
Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The claims are free of the art.  The art of Kremen et al. and Kanno et al. cast doubt on the predictability of treating antherosclerosis and diabetic angiocardiopathy with plasminogen.  It is noted that a previous rejection used Henkin et al. to meet these limitations, however Henkin et al. used kringle domains in their invention, not full length plasminogen.  Kremen teach that increased activation of plasminogen by uPA .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699